
	
		II
		111th CONGRESS
		1st Session
		S. 2427
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain women's
		  non-work footwear.
	
	
		1.Certain women's non-work
			 footwear
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Other footwear with outer soles and uppers of rubber or
						plastics, the foregoing for women, other than house slippers, work footwear,
						tennis shoes, basketball shoes, gym shoes, training shoes, and the like
						(provided for in subheading 6402.99.31)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
